___________

                                     No. 96-2959
                                     ___________


Loretta D. Wharry,                       *
                                         *
              Appellant,                 *
                                         *     Appeal from the United States
     v.                                  *     District Court for the
                                         *     District of Minnesota.
Burlington Northern Railroad             *          [UNPUBLISHED]
Company,                                 *
                                         *
              Appellee.                  *

                                     ___________

                      Submitted:     January 2, 1996

                            Filed:   January 8, 1997
                                     ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.


     Loretta Wharry appeals from the district court's1 order granting
Burlington Northern Railroad Company summary judgment on statute of
limitations grounds in Wharry's employment discrimination action filed
under Title VII and the Americans With Disabilities Act.       Having reviewed
the record and Wharry's arguments on appeal, we conclude that the district
court's rulings were clearly correct and that an opinion would lack
precedential value.       Accordingly, the judgment is affirmed.   See 8th Cir.
R. 47B.




          1
       The Honorable James M. Rosenbaum, United States District
Judge for the District of Minnesota.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-